995 F.2d 1063
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael LOVE, Petitioner-Appellant,v.STATE OF SOUTH CAROLINA;  George N. Martin, III, Warden;Attorney General of the State of South Carolina,T. Travis Medlock, Respondents-Appellees.
No. 92-6694.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 24, 1993.Decided:  June 21, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Henry Michael Herlong, Jr., District Judge.  (CA-90-756-3-20)
Michael Love, Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before WILKINSON, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Michael Love seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Love v. South Carolina, No. CA-90-756-3-20 (D.S.C. June 5, 1992).  We also deny Love's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED